                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GREGORY CRAWFORD,                                )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )      No. 4:18 CV 408 CDP
                                                 )
NANCY A. BERRYHILL, Deputy                       )
Commissioner of Operations for                   )
Social Security,1                                )
                                                 )
              Defendant.                         )

                            MEMORANDUM AND ORDER

       Plaintiff Gregory Crawford brings this action under 42 U.S.C. §§ 405 and

1383 seeking judicial review of the Commissioner’s final decision denying his

claims for disability insurance benefits (DIB) under Title II of the Social Security

Act, 42 U.S.C. §§ 401, et seq. Because the Commissioner’s final decision is

supported by substantial evidence on the record as a whole, I will affirm the

decision.

                                  Procedural History

       On April 13, 2015, the Social Security Administration denied Crawford’s

May 2013 application for DIB, in which he claimed he became disabled on

December 22, 2014, because of his multiple sclerosis (MS). Crawford requested a

1
 Nancy A. Berryhill’s term as Acting Commissioner of Social Security expired in November
2017. She continues to lead the agency as Deputy Commissioner of Operations.
hearing and the hearing was held before an administrative law judge (ALJ) on

February 2, 2017, at which Crawford and a vocational expert testified. On July 3,

2017, the ALJ denied Crawford’s claims for benefits, finding the vocational

expert’s testimony to support a finding that Crawford could perform work as it

exists in significant numbers in the national economy. On January 31, 2018, the

Appeals Council denied Crawford’s request for review of the ALJ’s decision. The

ALJ’s decision is thus the final decision of the Commissioner. 42 U.S.C. § 405(g).

      In this action for judicial review, Crawford contends that the ALJ erred in

his consideration of his residual functional capacity (RFC) and failed to properly

develop the record. Specifically, Crawford argues that the ALJ erred in his RFC

assessment because he improperly discredited Crawford’s subjective complaints

and improperly relied on the medical expert’s opinion, which Crawford contends

was based on an incomplete review of the record. Crawford also claims that the

ALJ improperly relied on the vocational expert’s testimony in finding him not

disabled because the hypothetical posed to the expert was based on the improperly

assessed RFC. For the reasons that follow, I will affirm the Commissioner’s

decision.

             Medical Records and Other Evidence Before the ALJ

      With respect to the medical records and other evidence of record, I adopt

Crawford’s recitation of facts set forth in his Statement of Uncontroverted Facts

                                         2
and note that they are admitted by the Commissioner. (ECF 19; ECF 28-1). I also

adopt the additional facts set forth in the Commissioner’s Statement of Additional

Facts and note that they are unrefuted by Crawford. (ECF 28-2). Together, these

statements provide a fair and accurate description of the relevant record before the

Court. Additional specific facts will be discussed as needed to address the parties’

arguments.

                                        Discussion

      A.     Legal Standard

      To be eligible for DIB under the Social Security Act, Crawford must prove

that he is disabled. Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001);

Baker v. Secretary of Health & Human Servs., 955 F.2d 552, 555 (8th Cir. 1992).

The Social Security Act defines disability as the inability “to engage in any

substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than twelve months.” 42

U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). An individual will be declared disabled

“only if [his] physical or mental impairment or impairments are of such severity

that [he] is not only unable to do [his] previous work but cannot, considering [his]

age, education, and work experience, engage in any other kind of substantial




                                          3
gainful work which exists in the national economy.” 42 U.S.C. §§ 423(d)(2)(A),

1382c(a)(3)(B).

      The Commissioner engages in a five-step evaluation process to determine

whether a claimant is disabled. See 20 C.F.R. §§ 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The first three steps involve a determination as to

whether the claimant is currently engaged in substantial gainful activity; whether

he has a severe impairment; and whether his severe impairment(s) meets or

medically equals the severity of a listed impairment. At Step 4 of the process, the

ALJ must assess the claimant’s RFC – that is, the most the claimant is able to do

despite his physical and mental limitations and determine whether the claimant is

able to perform his past relevant work. Martise v. Astrue, 641 F.3d 909, 923 (8th

Cir. 2011); Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005) (RFC assessment

occurs at fourth step of process). If the claimant is unable to perform his past

work, the Commissioner continues to Step 5 and determines whether the claimant

can perform other work as it exists in significant numbers in the national economy.

If so, the claimant is found not to be disabled, and disability benefits are denied.

      The claimant bears the burden through Step 4 of the analysis. If he meets

this burden and shows that he is unable to perform his past relevant work, the

burden shifts to the Commissioner at Step 5 to produce evidence demonstrating

that the claimant has the RFC to perform other jobs in the national economy that

                                           4
exist in significant numbers and are consistent with his impairments and vocational

factors such as age, education, and work experience. Phillips v. Astrue, 671 F.3d

699, 702 (8th Cir. 2012). If the claimant has non-exertional impairments, such as

pain or postural limitations, the Commissioner may satisfy his burden at Step 5

through the testimony of a vocational expert. Pearsall, 274 F.3d at 1219.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Jones v. Astrue, 619 F.3d 963, 968 (8th Cir. 2010).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Jones, 619 F.3d at 968.

Determining whether there is substantial evidence requires scrutinizing analysis.

Coleman v. Astrue, 498 F.3d 767, 770 (8th Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well

as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

                                           5
B.    The ALJ’s Decision

      The ALJ found that Crawford met the requirements of the Social Security

Act through December 31, 2019, and that he had not engaged in substantial gainful

activity since December 22, 2014. The ALJ found that Crawford’s MS was a

severe impairment. The ALJ determined that Crawford did have a determinable

mental impairment of depression, but this impairment did not limit his ability to

perform basic mental work and was non-severe. Overall, the ALJ found that these

impairments did not meet or medically equal a listed impairment in 20 C.F.R. Part

404, Subpart P, Appendix 1. (Tr. 13-16.) The ALJ found that Crawford had the

RFC to perform sedentary work, and specifically that he could:

      perform sedentary work as defined in 20 CFR 404.1567(a) except
      never climb ladders, ropes, or scaffolds; never crawl, occasionally
      climb ramps or stairs, stoop, kneel, and crouch; occasionally balance
      and ambulate to and from the workstation with the use of a hand held
      assistive device; frequently reach, handle, finger, and feel bilaterally;
      avoid concentrated exposure to extreme cold, extreme heat, and
      vibration; avoid all exposure to moving machinery and unprotected
      heights, and, the claimant will experience unscheduled absences from
      work approximating 2 days every 6 months.

(TR 17). The ALJ determined that this RFC prevented Crawford from performing

his past relevant work as a carpenter, lawn care technician, scaffold builder, and a

millwright. (TR24).

      Considering Crawford’s RFC and his age, education, and work experience,

the ALJ found vocational expert testimony to support a conclusion that Crawford

could perform work as it exists in significant numbers in the national economy,


                                          6
and specifically as a small product assembler, ticket taker, and telemarketer. (TR

25). Therefore, the ALJ found Crawford not to be disabled. (TR 26).

C.    RFC Assessment

      Crawford argues the ALJ erred in the RFC determination because the

determination lacks objective medical evidence to support a determination for

sedentary work. Further, Crawford claims the decision improperly relied on

nonmedical expert testimony, discounted his treating physicians’ opinion of his

disability, and his subjective complaints regarding his limitations.

      A claimant’s RFC is the most he can do despite his physical or mental

limitations. Masterson v. Barnhart, 363 F.3d 731, 737 (8th Cir. 2004). The ALJ

bears the primary responsibility for assessing a claimant’s RFC based on all

relevant, credible evidence in the record, including medical records, the

observations of treating physicians and others, and the claimant’s own description

of his symptoms and limitations. Goff, 421 F.3d at 793; Eichelberger v. Barnhart,

390 F.3d 584, 591 (8th Cir. 2004); 20 C.F.R. §§ 404.1545(a), 416.945(a).

Accordingly, when determining a claimant’s RFC, the ALJ must necessarily

evaluate the consistency of the claimant’s subjective complaints with the evidence

of record. Wagner v. Astrue, 499 F.3d 842, 851 (8th Cir. 2007); Tellez v. Barnhart,

403 F.3d 953, 957 (8th Cir. 2005). In addition, because a claimant’s RFC is a

medical question, “the ALJ should obtain medical evidence that addresses the

                                          7
claimant’s ability to function in the workplace.” Hutsell v. Massanari, 259 F.3d

707, 712 (8th Cir. 2001). Some medical evidence must support the ALJ’s RFC

determination. Vossen v. Astrue, 612 F.3d 1011, 1016 (8th Cir. 2010); Hutsell, 259

F.3d at 711-12. The burden to prove the claimant’s RFC rests with the claimant,

however, and not the Commissioner. Pearsall, 274 F.3d at 1217.

       1.     Evaluation of Symptoms2

       For purposes of social security analysis, a “symptom” is an individual’s own

description or statement of his physical or mental impairment(s). SSR 16-3p, 2017

WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). If a claimant

makes statements about the intensity, persistence, and limiting effects of his

symptoms, the ALJ must determine whether the statements are consistent with the

medical and other evidence of record. Id. at *8.

       When evaluating a claimant’s subjective statements about symptoms, the

ALJ must consider all evidence relating thereto, including the claimant’s prior

work record and third party observations as to his daily activities; the duration,

frequency and intensity of the symptoms; any precipitating and aggravating

factors; the dosage, effectiveness and side effects of medication; and any


2
  The Social Security Administration issued a new ruling that eliminates the use of the term
“credibility” when evaluating a claimant’s subjective statements of symptoms, clarifying that
“subjective symptom evaluation is not an examination of an individual’s character.” SSR 16-3p,
2017 WL 5180304, at *2 (Soc. Sec. Admin. Oct. 25, 2017) (republished). The factors to be
considered in evaluating a claimant’s statements, however, remain the same. See id. at *13
(“Our regulations on evaluating symptoms are unchanged.”). See also 20 C.F.R. §§ 404.1529.
This new ruling applies to final decisions of the Commissioner made on or after March 28, 2016.
                                              8
functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir. 2010);

Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984) (subsequent history

omitted). If the ALJ finds the statements to be inconsistent with the evidence of

record, he must make an express determination and detail specific reasons for the

weight given the claimant’s testimony. SSR 16-3p, 2017 WL 5180304, at *10;

Renstrom v. Astrue, 680 F.3d 1057, 1066 (8th Cir. 2012); Cline v. Sullivan, 939

F.2d 560, 565 (8th Cir. 1991).

      Here, at step three of the sequential analysis the ALJ concluded Crawford

had a severe impairment of MS; however, at step four of the sequential analysis the

ALJ concluded this impairment did not meet, or medically equal the severity of

one of the listed impairments in order to establish a disability. (TR 13, 16). The

ALJ considered both the “paragraph A” and “paragraph B” criteria of Listing 11.09

found in the Revised Medical Criteria for Evaluating Neurological Disorders. See

81 FR 43048-01, 2016 WL 3551949, at *43057 (Soc. Sec. Admin. Sept. 29, 2016).

The ALJ considered all the impairments individually and in combination, but

found no evidence that the combined findings met the level of severity to establish

disability on the medical facts. (TR 16). An impairment is considered non-severe

if it “does not significantly limit your physical or mental ability to do basic work

activities.” 20 C.F.R. § 404.1522. The ALJ found Crawford is able to perform




                                           9
sedentary work, as defined in 20 C.F.R § 404.1567(a).3 Because these findings are

supported by substantial evidence on the record as a whole, I must defer to the

ALJ’s determination. Julin v. Colvin, 826 F.3d 1082, 1086 (8th Cir. 2016).

       In regards to Crawford’s physical symptoms the ALJ properly reviewed

objective medical evidence in the record, noting that Crawford does have a

medically determinable impairment and treatment records reveal that Crawford

was treated for MS before the disability onset date. (TR 19). Even after the

disability onset date of December 2014, the repeated hospitalizations and

symptoms of the claimant failed to establish a severe disability. The ALJ reviewed

hospitalization visits, finding that Crawford’s examinations were normal. (TR 19,

752). The ALJ noted on multiple occasions that Crawford’s gait was normal, his

walk was stable, and tendon reflexes were normal. (TR 19-20, 711, 758-59, 1283,

1293). Further, the ALJ noted that Crawford’s strength evaluation throughout his

lower extremities was 5/5, with only one occasion of the evaluation being reported

at 4/5. (TR 19-20, 711, 757-58, 1283, 1293). When evaluated for symptoms

related to chest pain, his EKG results and overall examination findings were

normal. (TR 19, 750-52). When evaluated for blurry vision his eye examination



3
  Sedentary work is defined as: Sedentary work involves lifting no more than 10 pounds at a
time and occasionally lifting or carrying articles like docket files, ledgers, and small tools.
Although a sedentary job is defined as one which involves sitting, a certain amount of walking
and standing is often necessary in carrying out job duties. Jobs are sedentary if walking and
standing are required occasionally and other sedentary criteria are met. 20 C.F.R 404.1567(a).
                                               10
was normal, with a reported visual acuity of 20/40 or better in both eyes. (TR 19,

985-86). Crawford asserts that the ALJ failed to consider incontinence as a

restriction; however, Crawford was prescribed a treatment regime to use for

incontinence. (TR 21, 1210). Moreover, Crawford has reported that he was doing

well on his current medicinal treatment regime (TR 21, 149).

      In addition to the physical symptoms, the ALJ properly reviewed Crawford’s

mental symptoms and analyzed if these symptoms met the level of impairment for

disability. Multiple reports noted that Crawford did not appear to suffer from any

intellectual or neuropsychological decline because of MS. (TR 19, 302-03, 338,

403). Further, at no time did Crawford appear to have a cognitive disorder. (TR

403, 1160). The ALJ properly reviewed records that indicated a normal mental

status, which his concentration and attention were good, and memory was intact.

(TR 23, 152, 302-03, 1155-56, 1212).

      While Crawford argues there is a lack of objective medical evidence to

support the conclusions regarding his RFC, an ALJ may question the credibility of

a claimant’s allegations when the medical evidence does not support the

allegations. Riggins v. Apfel, 177 F.3d 689, 692 (8th Cir. 1999). Further, an ALJ

did not err when evidence showed that the symptoms were relieved through

appropriate treatment. Rhodes v. Apfel, 40 F. Supp. 2d 1108, 1122 (E.D. Mo.

1999). Here, the medical evidence and treatment protocols contradict Crawford’s

                                        11
claims, therefore the ALJ did not err in discounting Crawford’s subjective medical

complaints.

       The ALJ also considered evidence regarding Crawford’s daily activities,

finding that his daily routine presented inconsistencies with his claim for total

disability. A claimant’s daily activities may be considered and relied upon to

demonstrate that a claimant is not disabled. McDade v. Astrue, 720 F.3d 994, 998

(8th Cir. 2013). An RFC determination is based on all the evidence in the record,

including observations of treating physicians and others. Krogmeier v. Barnhart,

294 F.3d 1019, 1024 (8th Cir. 2002). Here, Crawford engaged in activities that

were more than just sporadic light activities because he cared for an infant child,

helped build a fence, repaired his side walk, performed other repairs, golfed,

mowed the lawn, fished, boated, and performed other household chores (Tr. 23,

173, 191, 201, 286, 382-83, 535, 764, 927, 1336). Moreover, the Office of

Investigation for the Social Security Administration observed Crawford. The

report of investigation found Crawford able to drive on his own, that he did not

rely on his cane for ambulation and was able to walk quickly, that he did not use a

wheeled walker, and that he was able to stand in line at a Starbuck’s coffee shop.

(TR 24, 1509-10). An ALJ’s consideration of evidence offered by Office of

Investigation is proper in determining an RFC. Graffis v. Colvin, No. 4:14 CV

1486 SNLJ(JMB), 2015 WL 5098776 (E.D. Mo. Aug. 11, 2015). The ability to

                                          12
continue to engage in normal daily activities does not support a finding of total

disability. Craig v. Apfel, 212 F.3d 433, 436 (8th Cir. 2000). Therefore, in a

manner consistent with and as required by Polaski, the ALJ evaluated Crawford’s

statements of symptoms on the basis of the entire record and articulated specific

reasons in finding that Crawford’s symptoms were inconsistent with the record.

Because this determination is supported by good reasons and substantial evidence,

I must defer to it, Julin, 826 F.3d at 1086.

2.    Medical Expert Opinion

      It is the ALJ – and not a medical or other expert – who is charged with the

duty to review all relevant, credible evidence in the record, including all the

medical and nonmedical evidence, the observations of treating physicians and

others, and the claimant’s own description of his symptoms and limitations. A

medical expert’s opinion need not address the entirety of the record. Instead, it

becomes a part of the record that the ALJ must consider and weigh – along with all

the other evidence of record – when determining disability. See Wagner, 499 F.3d

at 848.

      Crawford argues that the ALJ did not explain how objective medical expert

opinion supports the finding that he is capable of sedentary work; however, the

ALJ did consider medical expert opinion in determining that Crawford can perform

sedentary work. The ALJ considered the opinion of Dr. Jiling Tsai, one of

                                          13
Crawford’s treating physicians. Dr. Tsai concluded that Crawford was capable of

lifting no more than ten pounds. (TR 22, 941). The ALJ also considered the

opinion of Robert Cottone, a state agency psychological consultant, who stated that

Crawford does not have severe mental impairments. (TR 23, 403). The ALJ

afforded the opinions of Dr. Tsai and Mr. Cottone greater weight because these

opinions were consistent with the medical evidence and Crawford’s observed daily

activities. Casey v. Astrue, 503 F.3d 687, 694 (8th Cir. 2007) (finding ALJ did not

err in considering State agency psychologist’s opinion along with the medical

evidence as a whole). It was proper for the ALJ to discount the opinions Dr. David

Brigham and nurse practitioner Nancy Rodenberg because their opinions were

vague and did not include work related functions; thus the record as a whole did

not support these opinions. Chaney v. Colvin, 812 F.3d 672, 679 (8th Cir. 2016).

       The ALJ thoroughly discussed specific medical facts as well as the

nonmedical evidence of record, addressed the consistency of this evidence when

viewed in light of the record as a whole, and assessed Crawford’s RFC based on

the relevant, credible evidence of record. Because the RFC is supported by some

medical evidence, it will not be disturbed. See Baldwin v. Barnhart, 349 F.3d 549,

448 (8th Cir. 2003); Anderson v. Shalala, 51 F.3d 777, 780 (8th Cir. 1995).




                                        14
D.    Vocational Expert Opinion

      Crawford claims that because the hypothetical posed by the ALJ to the

vocational expert was based on the ALJ’s flawed RFC analysis, the vocational

expert’s opinion could not constitute substantial evidence to support the ALJ’s

finding of non-disability. As discussed above, however, the ALJ properly

determined Crawford’s RFC based on substantial medical and other evidence of

record. Because the hypothetical posed to the vocational expert included all of the

RFC limitations as determined by the ALJ, the ALJ did not err in relying on the

expert’s opinion given in response to this proper hypothetical. Guilliams v.

Barnhart, 393 F.3d 798, 804 (8th Cir. 2005) (“The Commissioner may rely on a

vocational expert’s response to a properly formulated hypothetical question to

show that jobs that a person with the claimant’s RFC can perform exist in

significant numbers.”). “An ALJ may rely on a vocational expert's testimony as

long as some of the identified jobs satisfy the claimant's residual functional

capacity.” Grable v. Colvin, 770 F.3d 1196, 1202 (8th Cir. 2014). Here, the jobs

identified by the vocational expert match the RFC determination for sedentary

work and that Crawford could perform these jobs in the national economy.

                                     Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task

is to determine whether the decision is supported by substantial evidence on the

                                          15
record as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner's conclusion.” Id. Where substantial

evidence supports the Commissioner's decision, this Court may not reverse the

decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case

differently. Id. See also Buckner v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011);

Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001).

      For the reasons set out above, a reasonable mind can find the evidence of

record sufficient to support the ALJ’s determination that Crawford was not

disabled. Because substantial evidence on the record as a whole supports the

ALJ’s decision, it must be affirmed. Davis, 239 F.3d at 966. I may not reverse the

decision merely because substantial evidence exists that may support a contrary

outcome.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Gregory Crawford’s complaint is dismissed with prejudice.

      A separate Judgment is entered herewith.

                                      ____________________________________
                                      CATHERINE D. PERRY
                                      UNITED STATES DISTRICT JUDGE
Dated this 25th day of March, 2019.
                                        16
